Exhibit 10.4

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”), effective
as of the 22nd day of April, 2009, is entered into by and between Willdan
Group, Inc., a Delaware corporation (the “Company”), and Kimberly D. Gant (the
“Executive”)

 

RECITALS

 

A.            WHEREAS, Executive and Company are parties to that certain
Executive Employment Agreement entered into as of July 23, 2007 (the
“Agreement”);

 

B.            WHEREAS, Executive and Company each intended for the “Employment
Period” (as defined in the Agreement) to be automatically extended following the
initial term of the Agreement, and for all references to “Employment Period” in
the Agreement to include any such extension;

 

C.            WHEREAS, Executive and Company desire through this Amendment to
amend the Agreement in order to clarify their original intent; and

 

D.            WHEREAS, the Agreement as amended by this Amendment shall govern
the employment relationship between the parties from and after the date of the
execution of this Amendment and shall supersede all previous agreements made
between the parties, whether written or oral, relating to Executive’s employment
with Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises set forth herein, it is agreed
as follows:

 

1.             Amendment to Section 2.  Section 2 of the Agreement is amended
and restated in its entirety to read as follows:

 

“Employment Period.  The “Employment Period” shall commence on the Effective
Date and end December 31, 2008 (the “Termination Date”); provided, however, that
this Agreement shall be automatically renewed, and the Employment Period shall
be automatically extended on a monthly basis thereafter until terminated
pursuant to Section 5 of this Agreement. The term “Employment Period” shall
include any extension thereof pursuant to the preceding sentence. 
Notwithstanding the foregoing, the Employment Period is subject to earlier
termination as provided below in this Agreement.”

 

2.             Amendment to Section 5.3(b).  The first sentence of
Section 5.3(b) of the Agreement is amended and restated in its entirety to read
as follows:

 

1

--------------------------------------------------------------------------------


 

“(b)         If, during the Employment Period, Executive’s employment with
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5), Company shall continue to pay Executive (in addition to the
Accrued Obligations), subject to tax withholding and other authorized deductions
and subject to the release requirement of Section 5.4 and the provisions of
Section 22, severance pay in an amount equal to Executive’s Base Salary at the
annual rate in effect on the Severance Date for the period (the “ Severance
Period” ) commencing on the Severance Date and ending on the later of (i) the
date that is six months after the Severance Date and (ii) the Termination Date,
such payments to be made in equal installments on a bi-weekly basis.”

 

3.             Amendment to Section 22.  A new Section 22(c) is hereby added to
the Agreement to read in its entirety as follows:

 

“To the extent that any health benefits pursuant to Section 5.3(b) or
reimbursements pursuant to Section 4.2 are taxable to Executive, any
reimbursement payment due to Executive pursuant to any such provision shall be
paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred.  The
benefits and reimbursements pursuant to Section 5.3(b) and Section 4.2 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that Executive receives in one taxable year shall
not affect the amount of such benefits or reimbursements that Executive receives
in any other taxable year.”

 

4.             Further Amendment.  This Amendment may not be amended orally, but
only by an agreement in writing executed by the party against whom enforcement
of such amendment is sought.

 

5.             Governing Laws.  This Amendment shall be governed as to its
validity and effect by the laws of the State of California without regard to
principles of conflict of laws.

 

6.             Section Headings.  The Section headings contained in this
Amendment are for convenience only and in no manner shall be construed as part
of this Amendment.

 

7.             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment effective as of
the day and year first above written.

 

EXECUTIVE

 

WILLDAN GROUP, INC.

 

 

 

 

 

 

/s/ Kimberly D. Gant

 

/s/ Thomas D. Brisbin

Kimberly D. Gant

 

Thomas D. Brisbin

 

 

President

 

3

--------------------------------------------------------------------------------